Citation Nr: 0014346	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  92-54 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to an initial compensable rating for an 
appendectomy scar.

3.  Entitlement to an initial compensable rating for 
residuals of a right inguinal hernioplasty.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had over twenty years of active naval and air 
service, ending with his retirement in February 1971.  This 
matter comes to the Board of Veterans' Appeals (Board) from 
rating decisions of the Department of Veterans Affairs (VA) 
Washington, D.C., Regional Office (RO).  By August 1989 
rating decision, the RO denied service connection for 
hepatitis and benign prostatic hypertrophy, status post 
transurethral resection of the prostate.  In December 1989, 
the RO granted service connection for an appendectomy scar 
and residuals of a right inguinal hernioplasty, and assigned 
initial noncompensable ratings.  

The veteran appealed the RO decisions and in June 1992, he 
testified at a Board hearing in Washington, D.C.  In 
September 1992, the Board remanded the matter for additional 
development of the evidence.  While the matter was in remand 
status, in March 1999, the RO granted service connection for 
benign prostatic hypertrophy, status post transurethral 
resection of the prostate, and assigned an initial 
noncompensable rating.  The grant of service connection for 
this disability constitutes a full award of the benefit 
sought on appeal with respect to that issue.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  As the veteran did 
not perfect appeals with the down-stream elements of 
compensation level or effective date for this disability, 
those issues are not now in appellate status.  Id. at 1158.


FINDINGS OF FACT

1.  Although the veteran was treated for hepatitis in 
service, the record contains no competent medical evidence of 
a diagnosis of any current disability which is related to his 
period of service or any incident therein, including 
treatment for hepatitis.  

2.  The veteran's appendectomy scar is tender and 
occasionally irritated, with no objective evidence of any 
limitation of function.

3.  The residuals of the veteran's right inguinal 
hernioplasty consist of a tender, well healed scar at the 
site of the surgical repair which is productive of no 
limitation of function; there is no objective medical 
evidence of a recurrence of the hernia.


CONCLUSIONS OF LAW

1.  The veteran's claim of service connection for hepatitis 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an initial 10 percent rating (but no 
higher) for an appendectomy scar have been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.118, Codes 7800, 7803, 7804, 
7805 (1999).

3.  The criteria for an initial 10 percent rating (but no 
higher) for residuals a right inguinal hernioplasty have been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.114, 4.118, 
Diagnostic Codes 7803, 7804, 7805, 7338 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records reveal that in May 
1960, he underwent a right inguinal hernioplasty, with no 
complications or sequelae.  

In October 1962, he was hospitalized with complaints of 
nausea, vomiting, loose stools, fever, chills, muscular 
aching, and malaise.  It was noted that his hospital 
admission was occasioned by the fact that his spouse and 
daughter were in the hospital at the time becoming jaundiced 
with infectious hepatitis.  The veteran was discharged from 
the hospital after 24 days of absolute bed rest; however, he 
continued to run borderline transaminase and complain of 
fatigue.  He was readmitted and remained in the hospital for 
a total of 153 days.  The diagnoses on discharge in March 
1963 was hepatitis, infectious, with jaundice (subacute).  

In September 1964, the veteran had an appendectomy for acute 
appendicitis, with no complication or sequelae.  On 
subsequent physical examination, his hernioplasty and 
appendectomy scars were noted to be well healed and 
asymptomatic. 

In June 1988, the veteran submitted claims of service 
connection for, inter alia, hepatitis, and residuals of an 
appendectomy and hernioplasty.  In connection with his 
claims, VA medical examination was conducted in January 1989 
at which he denied symptoms referable to his in-service 
appendectomy and hernioplasty.  Physical examination showed 
that the appendectomy and hernioplasty scars were well 
healed, freely movable, nontender, and without keloid 
formation.  Also, there was no hernia noted, no palpable 
abdominal masses in the right lower quadrant, and no evidence 
of any recurrent right inguinal hernia.  The final diagnoses 
included status post appendectomy, asymptomatic, and status 
post right inguinal hernia repair, asymptomatic.

By December 1989 rating decision, the RO granted service 
connection for an appendectomy scar and residuals of a right 
inguinal hernioplasty, and assigned initial noncompensable 
ratings, based on the absence of symptomatology found at the 
January 1989 VA medical examination.  Service connection for 
hepatitis was also denied, apparently on the same basis.  

The veteran appealed the RO determinations.  In statements in 
support of his appeal, he indicated that he had contracted 
hepatitis in service and felt as if he still didn't have the 
energy and stamina he had before the hepatitis infection.  
Relative to his hernioplasty and appendectomy scars, he 
indicated that compensable rating were warranted as he had 
discomfort in the area of the scars when sitting.  He also 
noted that his clothes occasionally bunched up in this area 
causing discomfort and pain.  

In June 1992, the veteran testified at a Board hearing in 
support of his claims that his appendectomy and hernioplasty 
scars formed a "V" shape in the area of his lower abdomen.  
He stated that when he sat down, his belt and shorts cut into 
the area of his scars, producing an uncomfortable, annoying 
feeling.  He reported that his clothes rubbed his scars 
causing occasional irritation, for which he used hand cream.  
With respect to the claim of service connection for 
hepatitis, his representative argued that VA had a duty to 
provide the veteran with liver function tests to determine if 
there were any residuals present from his in-service 
hepatitis.

Thereafter, the RO obtained evidence from Social Security 
Administration (SSA) showing that the veteran had been 
adjudged totally disabled from July 1986 to December 1991 
within the meaning of the Social Security Act due to a severe 
low back disability.  The RO obtained numerous clinical 
records from SSA, dated from April 1979 to November 1991.  
Such records are negative for complaints or findings of 
residuals attributable to hepatitis, a hernioplasty, or an 
appendectomy.  The Board observes that a June 1990 myelogram 
conducted in connection with the veteran's low back 
disability revealed incidental findings of a less than 5 
millimeter low density nodule in the lateral portion of the 
right lower hepatic lobe.  The examiner noted that "this is 
only vaguely seen and may represent a hepatic cyst."  
However, there was no notation that this possible nodule was 
related to the veteran's in-service hepatitis.

The veteran was afforded a VA medical examination in June 
1994, at which he reported a history of a right inguinal 
hernia repair.  Physical examination showed an inguinal 
hernia repair scar in the right inguinal ligament region; 
otherwise, the liver span was eight centimeters.  The 
diagnoses included right inguinal repair in 1961.

In August 1995, the veteran underwent VA medical examination 
at which he reported a history of hepatitis A in service, 
necessitating a long period of hospitalization.  He denied 
current nausea, vomiting, anorexia, weight loss, or malaise.  
Physical examination showed a soft abdomen; the liver span 
was eight centimeters, with no hepatomegaly or splenomegaly.  
The diagnosis was status post hepatitis A, serology expected 
to rule out hepatitis B or C.  The examiner commented that 
hepatitis A usually didn't have any residual damage to the 
liver once the patient recovered.

On VA general medical examination in August 1995, the veteran 
reported that he was hospitalized in service for two months 
because of acute hepatitis B.  He indicated that he had no 
trouble since that time.  He also reported a right inguinal 
hernia repair in service.  Physical examination showed a 
protuberant abdomen, with no hepatosplenomegaly, palpable 
abdominal masses, tenderness, or recurrence of the umbilical 
or inguinal hernia.  There was a transverse surgical scar of 
the skin at the level of the umbilicus that was well healed 
and freely movable, without keloid formation.  The diagnoses 
included status post hepatitis B, asymptomatic, status post 
right inguinal hernia repair, asymptomatic.

At a VA medical examination in May 1998, the veteran reported 
that he contracted hepatitis in October 1962, while stationed 
in Spain.  Laboratory testing, including liver function 
tests, were normal.  The diagnoses included normal liver 
associated enzymes and negative serology for hepatitis A, B, 
and C.

Additional outpatient treatment records dated from July 1990 
to May 1998 are negative for complaints or findings of 
hepatitis, recurrent hernia, or scar tenderness.

II.  Service connection for hepatitis

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In general, in any claim for benefits, the initial question 
is whether the veteran has met his burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set the parameters of 
what constitutes a well-grounded claim, i.e., a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of section 
5107(a).  Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 
2000); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Epps, 126 F.3d at 1468.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

Applying the above criteria to the facts in this case, the 
claim of service connection for hepatitis is not well 
grounded.  At the outset, the Board acknowledges that the 
veteran was hospitalized for a lengthy period in service for 
treatment of hepatitis.  The service medical records are 
clear in that regard.  Yet, there is no indication that the 
veteran's hepatitis has recurred and the record contains no 
competent medical evidence of a current disability associated 
with that in-service episode of hepatitis.  

The Board has considered the veteran's contentions that he 
does not have as much energy as he did before the in-service 
episode of hepatitis.  Although his statements appear 
credible, because the record does not reflect that he 
possesses a recognized degree of medical knowledge, he is not 
competent to render a diagnosis or otherwise attribute his 
symptoms to the in-service episode of hepatitis.  Espiritu, 2 
Vet. App. at 494 (lay statements alone do not constitute 
competent evidence of a medical diagnosis).

Other than his lay statements, the record contains no 
competent medical evidence of a current disability which is 
attributable to the in-service episode of hepatitis.  In 
fact, when the medical evidence does address this issue, it 
indicates that there are no current residuals of the in-
service hepatitis.  

Congress specifically limits service connection to disease or 
injury resulting in disability.  See 38 U.S.C. §§ 1110, 1131.  
In the absence of proof of a present disability, therefore, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992). Based on the foregoing, the claim of 
service connection for hepatitis is not well grounded. 38 
U.S.C.A. §§ 5107(a), 5121.

Since a well-grounded claim has not been submitted, the VA is 
not obligated by statute to assist the veteran in the 
development of facts pertinent to this claim.  38 U.S.C.A. 
5107(a).  Nonetheless, VA has an obligation to notify a 
veteran under section 5103(a) when the circumstances of the 
case put the Department on notice that relevant evidence may 
exist, or could be obtained, that, if true, would make the 
claim "plausible" and that such evidence had not been 
submitted with the application.  McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997) (per curiam).  In the instant 
case, however, the veteran has not identified any available 
evidence that has not been submitted or obtained, which would 
support a well-grounded claim.  Thus, the VA has satisfied 
its duty to inform the veteran under 38 U.S.C.A. 5103(a).  
See Slater v. Brown, 9 Vet. App. 240, 244 (1996).

III.  Increased rating claims

Initially, the Board finds that the veteran's claims for 
increased ratings are well-grounded within the meaning of 38 
U.S.C.A. 5107.  Therefore, VA has a duty to assist in the 
development of facts pertinent to the claim.  Consistent with 
such duty, the Board remanded this matter in September 1992 
for additional development of the evidence.  A review of the 
record indicates that the development requested by remand has 
been completed.  See Stegall v. West, 11 Vet. App. 268 
(1998).  The examination reports obtained pursuant to the 
September 1992 remand, together with the other medical 
evidence of record, contain sufficient information to rate 
the veteran's disabilities in accordance with the applicable 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  
Moreover, as the veteran has not identified any outstanding, 
relevant evidence which may support his claim, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing facts pertinent to his claims is 
required to comply with the duty to assist the veteran.

Appendectomy scar

Scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes 
7800 through 7805 (1999).  Diagnostic Code 7800 applies to 
disfiguring scars of the head, face, or neck, and Codes 7801 
and 7802 apply to burn scars.  The evidence shows that the 
veteran's service-connected appendectomy scar is on not on 
his head, face, or neck, nor is it due to a burn.  Thus, 
these diagnostic codes are inapplicable in this case.

Under Diagnostic Codes 7803 and 7804, a 10 percent disability 
evaluation is warranted for superficial scars which are 
poorly nourished and have repeated ulcerations, or which are 
tender and painful on objective demonstration.  

In this case, at his June 1992 hearing and in a November 1991 
statement, the veteran indicated that he experienced pain in 
the area of his scars when sitting.  Although this tenderness 
has not been objectively demonstrated, the Board finds the 
veteran's statements to be credible.  Affording him the 
benefit of the doubt, therefore, the Board finds that the 
criteria for a 10 percent rating have been met under 
Diagnostic Code 7804 for a symptomatic appendectomy scar.

This is the maximum schedular rating assignable for scars, 
notwithstanding scars which limit function of the body part 
that they affect.  38 C.F.R. § 4.118, Diagnostic Code 7805.  
In this case, there is no competent medical evidence that the 
veteran's appendectomy scar results in any limitation of 
function of the affected part.  Thus, an evaluation in excess 
of 10 percent would not be warranted under Code 7805.

Residuals of a right inguinal hernioplasty

The veteran's service-connected postoperative right inguinal 
hernia is currently rated under Diagnostic Code 7338 (1999), 
where a 60 percent rating is warranted when the hernia is 
large, postoperative, recurrent, not well supported under 
ordinary conditions and not readily reducible, when 
considered inoperable.  When the disability is small, 
postoperative recurrent, or unoperated irremediable, not well 
supported by truss, or not readily reducible, a 30 percent 
rating is warranted.  Postoperative recurrent hernia, readily 
reducible and well supported by truss or belt warrants a 10 
percent evaluation.  When the hernia is not operated, but 
remediable, a noncompensable evaluation is warranted.  A 
noncompensable evaluation is also warranted when the hernia 
is small, reducible, or without true hernia protrusion.  

In this case, while the veteran did undergo surgery for a 
right inguinal hernia in service, there is no indication that 
his hernia has recurred.  Thus, the criteria for a 
compensable rating under Code 7338 have not been not met.  
However, as set forth above, the record contains the 
veteran's subjective complaints of pain in the area of his 
right inguinal hernia surgical scar.  While there is no 
objective indication of tenderness or pain, the Board finds 
the veteran's statements are credible.  Thus, an initial 10 
percent rating for his hernioplasty scar is warranted.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.118, 
Diagnostic Code 7804.

In reaching its decision with respect to both increased 
ratings claims, the Board has also determined that the 
clinical presentation of the veteran's disabilities are 
neither unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1)(1999).  The record does not reflect frequent 
periods of hospitalization because of his service-connected 
appendectomy or hernioplasty scars, nor does it show 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards. Thus, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating under 38 C.F.R. 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Service connection for hepatitis is denied.

An initial 10 percent rating for an appendectomy scar is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

An initial 10 percent rating for residuals of a right 
inguinal hernioplasty is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

